FORM OF OPINION OF COUNSEL AND CONSENT OF COUNSEL [LAW FIRM LETTERHEAD] August 28, 2014 Calvert Variable Products, Inc. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 Ladies and Gentlemen: We have been requested by Calvert Variable Products, Inc., a Maryland corporation with shares of stock having a par value of $0.10 per share (the "Company") established under Articles of Incorporation dated April 1984, as amended effective April 30, 2010 (the "Articles"), for our opinion with respect to certain matters relating to the Calvert VP Investment Grade Bond Index Portfolio (the "Acquiring Fund"), a series of the Company. We understand that the Company will be filing an amendment to its Registration Statement on Form N-14 (File No. 333-[●]) for the purpose of registering shares of the Company under the Securities Act of 1933, as amended (the "1933 Act"), in connection with the proposed acquisition by the Acquiring Fund of all of the assets of the Calvert VP Inflation Protected Plus Portfolio (the “Acquired Fund”), a series of the Company, in exchange solely for shares of the Acquiring Fund pursuant to an Agreement and Plan of Reorganization included in the Form N-14 Registration Statement (the "Plan"). We have, as counsel, participated in various business and other proceedings relating to the Company.
